Citation Nr: 0204622	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  01-09 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Parkinson's disease as 
secondary to the service-connected disability of a gunshot 
wound above the right eye. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1946. 
This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which entitlement to secondary 
service connection for Parkinson's disease was denied.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's Parkinson's disease is not related to his 
service-connected disability of a gunshot wound above the 
right eye.


CONCLUSION OF LAW

Parkinson's disease is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Secondary Service Connection for 
Parkinson's Disease

A rating decision in 1947 granted the veteran service 
connection and assigned a noncompensable (zero percent) 
disability evaluation, effective from December 1946, for 
"scar above right eye & superorbital area".  A January 1960 
rating decision increased the veteran's disability rating to 
10 percent for "wound, gsw, above rt. eye" effective from 
March 1959.  The 10 percent rating remains in effect.

The veteran contends that this service-connected disability 
has caused him to also suffer from Parkinson's disease and 
resulting dementia.  After a review of the evidence, the 
Board finds that the evidence does not support his 
contentions, and that his claim for secondary service 
connection should be denied.

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board must now 
determine if there is competent evidence to show that the 
claimed disability is in fact a secondary result of a 
service-connected disability. 

In August 2001, the RO obtained an opinion from a VA 
physician concerning whether the veteran's Parkinson's 
disease was related to his service-connected head wound.  The 
veteran was unavailable for physical examination.  The 
physician reviewed the veteran's record and an opinion dated 
in May 2001 from Dr. Pearlman. The VA physician expressed the 
opinion that it was "quite unlikely" that the veteran's 
Parkinson's disease and related dementia were related to his 
head wound.  The physician explained that Parkinson's 
disease, in the veteran's case, was causing wide spread 
cognitive decline bilaterally.  While the physician could not 
verify whether there was actual brain involvement in the 
veteran's head wound, he explained that relating the 
veteran's widespread cognitive decline to head trauma seemed 
unlikely, particularly if the majority of the trauma was 
facial soft tissue.  He also noted that disorders related to 
trauma are usually "unilaterally related to the state of the 
trauma". 

The veteran has submitted multiple opinions, dated in May and 
September 2001, from Dr. Pearlman, a private physician.  Dr. 
Pearlman noted in his May 2001 statement that the veteran's 
"Parkinson's disease was more likely than not linked to his 
prior significant and severe head injury in World War II".  
The physician stated in September 2001 that head trauma "can 
be etiologically related to Parkinsonism and dementia".  He 
explained that there did not have to be a penetrating wound 
to the brain, but that a closed head injury may cause these 
symptoms later in life. 

The Board acknowledges that the veteran suffers from 
Parkinson's disease.  The Board also acknowledges the 
appellant's sincere belief that the veteran's Parkinson's 
disease and related dementia were caused by the head wound 
sustained during his active military service.  However, 
neither the veteran nor his spouse has demonstrated that they 
have the medical expertise that would render competent their 
statements as to the relationship between his service-
connected disability and his current symptoms of Parkinson's 
disease.  The veteran or his spouse's opinion alone cannot 
meet the burden imposed by 38 C.F.R. § 3.310 with respect to 
the relationship between his current symptoms of Parkinson's 
disease and his service-connected disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  What is needed is a 
competent medical opinion.

In weighing the competent medical evidence of record 
concerning the claimed relationship between Parkinson's 
disease and the veteran's service-connected disability, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  

On the one hand, a VA physician stated that it was "quite 
unlikely" that a degenerative disease like Parkinson's 
disease would be related a head wound received during 
service.  The Board gives more weight to this opinion than to 
the opinions of Dr. Pearlman.  First, there is no requirement 
that additional evidentiary weight be given to the opinion of 
a physician who treats the veteran.  See Harder v. Brown, 5 
Vet. App. 183, 188 (1993).  Second, the VA opinion more 
accurately describes the veteran's original injury in 
service; it is based on the service medical records and post-
service records.  Dr. Pearlman characterizes the veteran's 
wound as a "significant and severe head injury."  The 
service medical records describe it as a shell fragment 
(mortar) wound laceration and characterize it as moderate.  
Finally, whereas Dr. Pearlman makes some general statements 
about the relationship between head injury and dementia, the 
VA physician explained why he believed that the veteran's 
Parkinson's disease and resulting dementia - described as 
wide spread cognitive decline bilaterally - was not likely 
related to head trauma, which would typically result in a 
unilateral deficit related to the site (or state) of the 
trauma. 

Because the Board finds that the VA opinion outweighs Dr. 
Pearlman's opinions, the Board finds that the veteran's claim 
for service connection of Parkinson disease, secondary to his 
service-connected disability of a gunshot wound above the 
right eye, must be denied. 

II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

After review of the record, the Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claim for secondary service connection.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Moreover, the RO obtained an opinion concerning the 
relationship between the claimed disability and the service-
connected disability.  The veteran was unable to appear for 
examination in connection with his current claim. The Board 
finds that VA's duty to assist the claimant under applicable 
provisions has been satisfied.


ORDER

Service connection for Parkinson's disease as secondary to 
the service-connected disability of a gunshot wound above the 
right eye is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

